                                             Case 4:20-cv-05135-HSG Document 16 Filed 03/22/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TIJUE ADOLPHUS MCGHEE,                           Case No. 20-cv-05135-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL
                                   9               v.

                                  10        R. JAIME-DAUMY, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff has filed a pro se action pursuant to 42 U.S.C. § 1983 alleging that while he was

                                  14   housed at San Quentin State Prison (“SQSP”), SQSP officers Jaime-Daumy and Wren violated his

                                  15   constitutional rights. For the reasons set forth below, the Court DISMISSES this action without

                                  16   prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

                                  17                                               DISCUSSION

                                  18   I.       Background

                                  19            On August 11, 2020, Plaintiff informed the Court that he had moved to an unspecified

                                  20   motel in Oakland, California, and did not provide the Court with a specific address at which he

                                  21   could be reached, as required by Northern District Civil Local Rule 3-11. Dkt. No. 7.

                                  22            On September 28, 2020, the Court screened the complaint. The Court found that the

                                  23   complaint stated cognizable First, Sixth, and Fourteenth Amendment claims against defendants

                                  24   Jaime-Daumy and Wren, dismissed with prejudice Plaintiff’s claims regarding defendant Jaime-

                                  25   Daumy’s harassment, abuse and intimidation, and dismissed defendants Broomfield and Davis

                                  26   from this action with leave to amend. Dkt. No. 8. The Court cautioned Plaintiff that failure to file

                                  27   an amended complaint by October 26, 2020, would result in the complaint docketed at Dkt. No. 1

                                  28   remaining the operative complaint and the dismissal of defendants Broomfield and Davis. Dkt.
                                             Case 4:20-cv-05135-HSG Document 16 Filed 03/22/21 Page 2 of 4




                                   1   No. 8 at 7-8. Plaintiff did not file an amended complaint. On January 7, 2021, the Court

                                   2   dismissed defendants Broomfield and Davis from this action, and ordered defendants Jamie-

                                   3   Daumy and Wren to file their dispositive motion by April 27, 2021. Dkt. No. 13 at 1-2. In that

                                   4   same order, the Court ordered Plaintiff to, by February 4, 2021, provide the Court with a current

                                   5   address at which he could be reached. Dkt. No. 13 at 2. Plaintiff was warned that the failure to

                                   6   provide a current address could result in dismissal of this action for failure to prosecute pursuant

                                   7   to Fed. R. Civ. P. 41(b).

                                   8            The deadline to provide a current address has passed, and Plaintiff has not provided a

                                   9   current address at which he can be reached or otherwise communicated with the Court. Plaintiff’s

                                  10   last communication with the Court was docketed on August 11, 2020. Dkt. No. 7.

                                  11   II.      Legal Standard

                                  12            It is well established that a district court has the authority to dismiss an action because of a
Northern District of California
 United States District Court




                                  13   plaintiff’s failure to comply with court orders or because of a plaintiff’s failure to prosecute an

                                  14   action. See Fed. R. Civ. P. 41(b); Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010),

                                  15   abrogated on other grounds by Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017). In determining

                                  16   whether to dismiss a case for failure to prosecute or failure to comply with court orders, a district

                                  17   court should consider five factors: (1) the public’s interest in expeditious resolution of the

                                  18   litigation: (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4)

                                  19   the public policy favoring the disposition of actions on their merits; and (5) the availability of less

                                  20   drastic sanctions.1 See id.; see also Ferdik v. Bonzelet, 963 F.2d 1258, 1260–63 (9th Cir. 1992)

                                  21   (applying these factors where plaintiff failed to comply with court orders). A Rule 41(b) dismissal

                                  22   must also be supported by a showing of unreasonable delay. Id.

                                  23            All five factors weigh in favor of dismissal.

                                  24            The first two factors – the public’s interest in expeditious resolution of the litigation and

                                  25   the court’s need to manage its docket – weigh in favor of dismissal. Plaintiff has not

                                  26
                                       1
                                  27    A district court must afford the litigant prior notice of its intention to dismiss. See Applied
                                       Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 892 (9th Cir. 2019) (citing to Olivia v. Sullivan,
                                  28   958 F.2d 272, 274 (9th Cir. 1992)). The Court provided Plaintiff with prior notice of its intent to
                                       dismiss in its January 7, 2021 order (Dkt. No. 13), to which Plaintiff did not respond.
                                                                                          2
                                          Case 4:20-cv-05135-HSG Document 16 Filed 03/22/21 Page 3 of 4




                                   1   communicated with the Court since August 11, 2020. Plaintiff has not litigated this action

                                   2   diligently, and his action thus far suggest that he is unlikely to do so. The Court is unable to reach

                                   3   Plaintiff because no contact information has been provided. Plaintiff’s conduct prevents the Court

                                   4   from expeditiously moving this case toward disposition, thereby preventing the Court from

                                   5   managing its docket.

                                   6           The third factor — prejudice to defendants — also weighs in favor of dismissal. A

                                   7   rebuttable presumption of prejudice to defendants arises when there is a failure to prosecute

                                   8   diligently, which may be rebutted when a plaintiff proffers an excuse for delay. See In re Eisen,

                                   9   31 F.3d 1447, 1452–53 (9th Cir. 1994). Plaintiff has failed to come forward with any excuse or

                                  10   reason for his failure to provide the Court with a current address or otherwise prosecute this case.

                                  11   Requiring Defendants to conduct discovery and file a dispositive motion which cannot be served

                                  12   on Plaintiff constitutes prejudice.
Northern District of California
 United States District Court




                                  13           The fourth factor — public policy in favor of deciding cases on their merits —also weighs

                                  14   in favor of dismissal. Simply put, if Defendants and the Court are unable to reach Plaintiff, this

                                  15   case cannot be decided on the merits.

                                  16           Finally, the fifth factor — availability of less drastic sanctions — weighs in favor of

                                  17   dismissal. The Court is dismissing this case without prejudice to reopening if Plaintiff can

                                  18   demonstrate good cause for his failure to prosecute. Moreover, given that Plaintiff has not

                                  19   responded to the Court’s last order, no lesser sanction is available. See Fellows v. Hartley, 2010

                                  20   WL 1335393, at *2 (E.D. Cal. 2010) (given Petitioner’s noncompliance with the Court’s order, no

                                  21   lesser sanction is feasible), adopted in full, 2010 WL 398973 (E.D. Cal. 2010); Carey, 856 F.2d at

                                  22   1441.

                                  23           Finally, here, the delay in prosecuting this action is unreasonable. Plaintiff filed this action

                                  24   in July 2020, but has not communicated with the Court since August 2020.

                                  25           Having carefully considered all five factors and in light of the unreasonable delay, the

                                  26   Court concludes that dismissal for failure to prosecute and for failure to respond to the Court’s

                                  27   order is appropriate. Cf. Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“It would be absurd

                                  28   to require the district court to hold a case in abeyance indefinitely just because it is unable, through
                                                                                          3
                                          Case 4:20-cv-05135-HSG Document 16 Filed 03/22/21 Page 4 of 4




                                   1   the plaintiff’s own fault, to contact the plaintiff to determine if his reasons for not prosecuting his

                                   2   lawsuit are reasonable or not.”) (affirming dismissal of case without prejudice where plaintiff

                                   3   failed to advise court of change in address). The Court DISMISSES this action without prejudice.

                                   4   Any motion requesting that the Court reopen this case must show good cause for the failure to

                                   5   prosecute.

                                   6                                              CONCLUSION

                                   7            For the reasons set forth above, the Court DISMISSES this action without prejudice for

                                   8   failure to prosecute and for failure to respond to the Court’s order, pursuant to Fed. R. Civ. P.

                                   9   41(b). The Clerk shall enter judgment in favor of Defendants, deny all pending motions as moot,

                                  10   and close the case.

                                  11            IT IS SO ORDERED.

                                  12   Dated:     3/22/2021
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
